Per Curiam.
The respondent was admitted to practice as an attorney and counselor-at-law in the State of New York on April 30, 1928, at a term of the Appellate Division of the Supreme Court, First Department.
On April 30, 1933, the respondent was convicted in the Court of General Sessions of the County of New York of the crime of forgery, second degree, which crime is a felony, and sentenced to imprisonment in the State prison.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be coDvicted of a felony, shall, upon such conviction, cease to be an attorney and counsellor-at-law or to be competent to practice law as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.”
Respondent, therefore, must be disbarred.
Present — Finch, P. J., Merrell, McAvoy, Martin and Townley, JJ.
Respondent disbarred.